Title: [Diary entry: 13 November 1770]
From: Washington, George
To: 

Tuesday 13th. We dispatchd ⟨ ⟩ young Indian express to Val⟨ ⟩ Crawford, who had the charge o⟨f⟩ them to proceed on ⟨ ⟩ that place, where we purp⟨osed⟩ if possible, to get the Canoe ⟨it⟩ being about 50 Miles below ⟨ ⟩ In pursuance of this resolu⟨tion⟩ we Imbark’d again, and with ⟨diffi⟩culty got about 5 Miles furth⟨er⟩ to the Mouth of the Upperm⟨ost⟩ broken timber Creek. In ⟨ ⟩ of last Night the River rose ⟨ ⟩ perpendicular, and in the w⟨ ⟩ with what it rose in the day ⟨ ⟩ must be now 4 or 5 & twenty fee⟨t⟩ its usual height, & not a great ⟨ ⟩ below its banks—in low pl⟨aces⟩ them. This day about 3 In the After⟨noo⟩n we met two Battoes & a large Ca⟨noe⟩ going (at a very fast rate) to ⟨ ⟩ Illinois with Provisions for the ⟨G⟩arrison at Fort Chartres.